CLAY, Circuit Judge,
dissenting.
The majority finds that a three-year statute of limitations set forth in 42 U.S.C. § 9613(g)(3)(B) applies to this contribution action. The majority reaches this conclusion by misconstruing the statute of limitations, which does not apply to this action. I would reverse the district court’s decision and remand this case to the district court for further proceedings.
Under CERCLA,
[a]n initial action for recovery of the costs referred to in section 9607 of this title must be commenced—
(A) for a removal action, within 3 years after completion of the removal action ... and
(B) for a remedial action, within 6 years after initiation of physical on-site construction of the remedial action.
42 U.S.C. § 9613(g)(2). Section 9613(g)(2) sets forth a six-year statute of limitations which applies only to initial actions seeking recovery of costs for remediation. Contribution actions are governed by a separate provision. Under 42 U.S.C. § 9613(g)(3),
[n]o action for contribution for any response costs or damages may be commenced more than 3 years after—
(A) the date of judgment in any action under this chapter for recovery of such costs or damages, or

(B) the date of an administrative order under section 9622(g) of this title (relating to de minimis settlements) or 9622(h) of this title (relating to cost recovery settlements) or entry of a judicially approved settlement with respect to such costs or damages.

42 U.S.C. § 9613(g)(3) (emphasis added). The plain statutory language indicates that Congress identified specific circumstances which would trigger the statute of limitations contained in § 9613(g)(3). “Section 9613(g)(3) lists four events that trigger the running of the statute of limitations: (1) the entry of a judgment; (2) a § 9622(g) de minimis settlement; (3) a § 9622(h) cost recovery settlement; and (4) a judicially approved settlement.” Am. Cyanamid Co. v. Capuano, 381 F.3d 6, 11 (1st Cir.2004); see also Centerior Serv. Co. v. Acme Scrap Iron & Metal Corp., 153 F.3d 344, 354 (6th Cir.1998) (same).
The parties agree that United States v. Shane, No. C-3-89-383, 1999 WL 33933649 (S.D.Ohio 2005), is the initial CERCLA action, and that there is no district court judgment that would trigger the statute of limitations under § 9613(g)(3)(A). The parties also agree that the consent decree in Shane was not a § 9622(g) de minimis settlement or § 9622(h) cost recovery settlement. There is only one category remaining which would trigger the statute of limitations: the “entry of a judicially approved settlement with respect to such costs or damages.” § 9613(g)(3)(B) (emphasis added). This Court must determine whether this statutory language refers exclusively to § 9622(g) de minimis settlements and § 9622(h) cost recovery settlements, or if it applies more broadly to other contribution actions.
In this case, Plaintiff argues that
[t]he substance of the district court’s error is that it held that the phrase in 42 U.S.C. § 9613(G)(3), “with respect to such costs,” modifies any response costs and means the same thing as any response costs, while Plaintiff ... assert[s] that “with respect to such costs” modifies 42 U.S.C. §§ 9622(g) and (h) settle*561ments and means that the limitations period logically applies to such costs that there contained within these settlements and not future unknown costs.
(Plaintiffs Br. at 15). The district court erred in finding that the statute of limitations applied to all judicially approved CERCLA settlements, and the majority incorrectly reaches the same conclusion. I strongly believe that the majority’s interpretation of the statute goes beyond the plain language of the statute and contravenes Congress’ express intent. Since the “entry of a judicially approved settlement with respect to such costs or damages,” § 9613(g)(3)(B), should be interpreted to mean a judicially approved settlement for costs or damages under § 9622(g) or § 9622(h), the three-year statute of limitations simply does not apply in this case. This interpretation of § 9613(g)(3)(B) is consistent with the plain language of the statute and Congress’ express intent.
At least two circuit courts of appeals have interpreted the language at issue in this case. See Sun Co., Inc. v. Browning-Ferns, Inc., 124 F.3d 1187, 1191-92 (10th Cir.1997); see also Am. Cyanamid Co., 381 F.3d at 13. These eases support a finding that the three-year statute of limitations does not apply in this case.
In Sun Co., Inc., the Tenth Circuit construed 42 U.S.C. § 9613, noting that a “close reading of [the statute] makes it clear ... that not all contribution claims have the same statute of limitations.” 124 F.3d at 1191-92. The Court found that
[i]f [a] suit proceeds to conclusion, the limitations period begins running on the date of judgment. 42 U.S.C. § 9613(g)(3)(A). If the parties settle, the limitations period begins running on the date of the administrative order embodying the settlement (for § 9622(g) de minimis settlements or § 9622(h) cost recovery settlements), or on the date of entry of a judicially approved settlement. 42 U.S.C. § 9613(g)(3)(B).
Id. at 1192. The Tenth Circuit held that cases that do not fit within the enumerated categories “will not trigger the running of the limitations period in [§ 9613(g)(3)].” Id. Rather, the Court found that § 9613(g)(2) contains a six-year statute of limitations that may apply in lieu of § 9613(g)(3). Id. The Tenth Circuit concluded that “because no previous action ... has been filed with respect to [defendant], Plaintiffs contribution action ... is the ‘initial action’ for recovery of such costs.” Id. (emphasis in original). The Tenth Circuit imposed § 9613(g)(2)’s statute of limitations on cases “where none of th[e] triggering events [of § 9613(g)(3)] will ever occur.” Id. at 1193. The Court explained this interpretation of the statute as follows:
By its own terms, [§ 9613(g)(2)] covers the “initial action” for the recovery of [costs in a traditional cost recovery action]. There is no question that this language covers a traditional [ ] cost recovery action brought by the government or any other person who is not a waste-contributing [potentially responsible party]. Nothing in that language, however, excludes a contribution action, which also seeks to recover an equitable portion of [recovery costs], provided that particular contribution action is the “initial action” to recover such costs.
Id. at 1192. The Tenth Circuit’s approach should not control because CERCLA clearly sets forth different statutes for contribution claims and initial actions, and because nothing in § 9613(g)(2) indicates that the statute of limitations may be imposed on a contribution action. Nevertheless, it is important to note that the Tenth Circuit expressly declined to apply the three-year statute of limitations and ap*562plied a longer six-year statute of limitations.1
Notably, the First Circuit has found that “a [potentially responsible party] would not lose the ability to seek contribution if a phase of a cleanup occurs after three years.” Am. Cyanamid Co., 381 F.3d at 14. In Am. Cyanamid Co., the First Circuit expressly rejected the majority’s position and declined to find that the statutory language reached all judicially approved CERCLA settlements. The First Court found that the language at issue in this case — namely, “entry of a judicially approved settlement with respect to such costs or damages” — refers only to response costs and damages contained in § 9613(g)(3)(B), specifically those provided under §§ 9622(g) and (h). Id. at 13 (finding “that ‘such costs’ in § 9613(g)(3) refers to the judgment mentioned earlier in the sentence and identifies a particular claim or payment.”) (footnote omitted).
Am. Cyanamid Co. recognized that “[a]n environmental cleanup takes many years to complete. To make the cleanup manageable, it is done in phases.” Id. at 16. The Court properly interpreted the statute to “allow[ ] for the cleanup and the payment for that cleanup to occur in phases.” Id. at 14. I find that the First Circuit correctly concluded that a potentially responsible party should be able to seek contribution from other potentially responsible parties if the rehabilitation of a hazardous site occurs after three years. Requiring parties to file a contribution action within three years is sometimes simply not practical, especially in complex environmental contamination cases, because future cleanup costs cannot be accurately estimated or determined. Parties may not know the total rehabilitation costs or what the liability of each party may be. This interpretation of § 9613(g)(3)(B) makes sense; it may not be possible for a cleanup to begin immediately and a party may take years to incur sufficient costs for a contribution action to be warranted.2 This approach is also consistent with the legislative intent underlying CERCLA. “CERCLA’s ‘essential purpose’ [is] making ‘those responsible for problems caused by the disposal of chemical poisons bear the costs and responsibility for remedying the harmful conditions they created.’ ” Id. *563at 15 (citation omitted) (alteration in original); see also H.R.Rep. No. 253(1), 99th Cong., 1st Sess., at 79 (1985) (Congress expressly “clarifie[d] and eonfirm[ed] the right of a person ... under CERCLA to seek contribution from other potentially responsible parties, when the person believes that it has assumed a share of the cleanup or cost that may be greater than its equitable share under the circumstances.”).
In the instant case, the consent decree was an interim remedial agreement. Since interim and future response costs were simply unknown, it was impossible to identify specific costs or to anticipate the total expenses. This type of consent decree cannot immediately trigger the three-year statute of limitations period because exact rehabilitation costs and liability could not be determined until later. In contrast, under § 9622(g) de minimis settlements and § 9622(h) cost recovery settlements, parties reach a final settlement with the federal government with specific settlement amounts and recovery costs and damages. In that context, as Congress expressly mandated, it is reasonable and appropriate to immediately trigger the three-year statute of limitations.3 The plain terms of the statute of limitations indicates that Congress intended the statute to apply to judicially approved settlements and administrative orders under §§ 9622(g) and (h). The statute, which features specifically enumerated provisions, does not indicate any intent on the part of Congress to codify a uniform three-year statute of limitations for all contribution actions. Congress addressed the problem by
establishing] a three-year statute of limitations .... [that] begins to run at the date of judgment for recovery of response costs or damages or the date of entry of a judicially approved settlement with respect to such costs or damages.
H.R.Rep. No. 253(1), 99th Cong., 1st Sess., at 79 (1985).
The legislative history clearly shows that Congress intended the statute of limitations to be triggered by a judgment, § 9613(g)(3)(A), or an administrative order or judicially approved settlement under §§ 9622(g) or (h), § 9613(g)(3)(B). As Am. Cyanamid Co. recognized, “[i]n discussing the statute of limitations, Congress referred to § 9613(g)(3)(A) and § 9613(g)(3)(B) together.” 381 F.3d at 15. Congress narrowly constructed and designated the categories of cases where the three-year statute of limitations would apply. The statutory language at issue in this case — the “entry of a judicially approved settlement with respect to such costs or damages” — refers to the categories Congress specifically enumerated, namely, §§ 9622(g) and (h). This interpretation is consistent with the fundamental rules of statutory construction, with the plain meaning of the statute, and with Congress’ intent. The dismissal of this action is improper because there is no judgment and the consent decree does not fall under § 9622(g) or § 9622(h). Therefore, I would reverse the district court’s decision and remand this case to the district court for further proceedings.

. In Centerior Seiv., a cost recovery action, this Court found that private parties are entitled to bring contribution claims under CERCLA. 153 F.3d at 356 (finding "that parties who themselves are [potentially responsible parties], potentially liable under CERCLA and compelled to initiate a hazardous waste site cleanup, may not bring an action for joint and several cost recovery, but are limited to actions for contribution.”). Although Centerior mentions Sun Co., Inc., the Court specifically noted that "we have no statute of limitations issue before us today,” and expressly stated that "we need not adopt the Tenth Circuit’s reasoning because a statute of limitations issue is not before our court today.” Id. at 355. Since Centerior did not involve a statute of limitations issue, it does not impact the outcome of this case.


. The majority incorrectly suggests that Plaintiff is less entitled to bring a contribution action because it agreed to assume all liability for future remedial actions when it entered into the consent decree with the government. Plaintiff agreed to pay for future remedial costs, but did not waive the right to seek contribution. See H.R.Rep. No. 253(1), 99th Cong., 1st Sess., at 80 (1985) ("Parties who settle for all or part of a cleanup or its costs ... can attempt to recover some portion of their expenses and obligations in contribution litigation from parties who were not sued in the enforcement action or who were not parties to the settlement.”). Congress recognized that "[p]rivate parties may be more willing to assume the financial responsibility for some or all of the cleanup if they are assured that they can seek contribution from others.” Id. Therefore, the consent decree does not impact Plaintiffs right to bring this contribution action.


. In Detrex Corp. v. Ashland Chem. Co., this Court recognized that a CERCLA action for recovery of response cost activity was time-barred under § 9613(g)(3)(B). 85 Fed.Appx. 462 (6th Cir.2003) (unpublished case). Detrex involved a cost recovery settlement which plainly falls under § 9613(g)(3)(B). The underlying consent decree in Detrex fit within one of the two categories enumerated in the statute of limitations, namely, §§ 9622(g) and (h). Since this action does not fall under an enumerated provision, Detrex does not contain legal analysis relevant to this case.